Exhibit 2 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made as of the 24th day of November, 2015 (the “ Effective Date ”), by and between SHENZHEN INFINOVA LIMITED, a company formed under the laws of the People’s Republic of China (the “ Purchaser ”), and CBC AMERICAS Corp., a New York corporation (the “ Seller ”). WHEREAS, the Seller owns 543,715 shares (the “ Shares ”) of common stock, $0.01 par value per share (the “ Common Stock ”), of Vicon Industries, Inc., a Delaware corporation (“ Vicon ”), which constitutes all of the shares of Common Stock that the Seller owns; WHEREAS, the Seller’s ownership of the Shares is evidenced by an account statement issued by Computershare Trust Company, N.A., acting as the transfer agent for Vicon (the “ Transfer Agent ”), a copy of which is attached hereto as Exhibit A ; WHEREAS, the Transfer Agent has provided to the Seller a transfer request form (the “ Transfer Request Form ”), a copy of which is attached hereto as Exhibit B , which must be completed and delivered to the Transfer Agent in order to effect the sale of the Shares as contemplated in this Agreement; and WHEREAS, the Seller desires to sell the Shares to the Purchaser, the Purchaser desires to purchase the Shares from the Seller, and the parties desire to set forth the terms and conditions governing the purchase and sale of the Shares. NOW, THEREFORE, for and in consideration of the premises, the mutual agreements and covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. Purchase and Sale of Shares . (a) In consideration of, and in express reliance upon, the respective representations and warranties of each of the Seller and the Purchaser in this Agreement, the Seller agrees to sell the Shares to the Purchaser and the Purchaser agrees to purchase the Shares from the Seller at an aggregate purchase price of FIVE HUNDRED NINETY-EIGHT THOUSAND EIGHTY-SIX DOLLARS AND FIFTY CENTS ($598,086.50), or $1.10 per Share (the “ Purchase Price ”). (b) The closing of the purchase and sale of the Shares under this Agreement (the “ Closing Date ”) shall occur after the Effective Date, when all of the following conditions have been satisfied (in the following chronological order): (i)The Purchaser delivers originally executed versions (or copies of such versions, as applicable) of this Agreement to the following Chinese regulatory agencies for their review and approval: (a) the Development and Reform Commission of Shenzhen Municipality; (b) the Economic Trade and Information Technology Commission of Shenzhen Municipality; and (c) the State Administration of Foreign Exchange Shenzhen Branch (collectively, the “ Chinese Regulatory Agencies ”); 1 (ii)The Purchaser receives confirmation that this Agreement and the wire transfer described in clause (iii) of this Section 1(c) have been approved by each of the Chinese Regulatory Agencies (collectively, the “ Regulatory Approvals ”) and delivers copies of such confirmations to the Seller; (iii)Promptly upon (but in no event later than three (3) business days after) receipt of the Regulatory Approvals, the Purchaser delivers payment of the Purchase Price by wire transfer of immediately available funds to the following account: Account Name and Address: CBC AMERICAS Corp. 2000 Regency Parkway Suite 600 Cary, North Carolina 27518 Account Number: 410200166 Bank Name: The Bank of Tokyo-Mitsubishi UFJ, Ltd, New York Branch ABA Routing Number: ; (iv)provided that the Seller (or the Seller’s attorney) has received from the Purchaser the Purchaser’s completed portion (including signature, if any is required) of the Transfer Request Form, the Seller mails a properly completed and fully executed Transfer Request Form, including medallion stamp guarantee (confirming the sale of the Shares described in Section 1(a) above), to the Transfer Agent at the address set forth on the Transfer Request Form, and provides to the Purchaser an overnight delivery service tracking number that evidences such mailing; and (v)The Transfer Agent registers the Shares in the name of the Purchaser in the books and records of Vicon maintained by the Transfer Agent. 2. Representations and Warranties of the Seller . The Seller hereby represents and warrants to the Purchaser that: 2.1 Organization . The Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of New York, and has all requisite corporate power and authority to enter into this Agreement, to sell and deliver the Shares to the Purchaser, and to perform all other obligations hereunder. 2.2 Voting Rights . The Seller is not a party to, or otherwise subject to, any agreement or understanding (including any voting trust, irrevocable proxy or other agreement or understanding), which affects or relates to the voting or giving of written consents with respect to any of the Shares. 2.3 Authorization . All corporate action on the part of the Seller and its officers, directors and stockholders necessary for the authorization, execution and delivery of this Agreement, the performance of all obligations of the Seller hereunder, and the sale and delivery of the Shares being sold hereunder, has been taken or is being taken simultaneously with the execution of this Agreement. This Agreement constitutes a valid and legally binding obligation of the Seller, enforceable in accordance with its terms, except (a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally, and (b)as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies. 2 Governmental Consents . No consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority on the part of the Seller is required in connection with the consummation of the transactions contemplated by this Agreement, except as contemplated by Section 5.8 below. Liens . The Seller is the sole owner of the Shares. and the Shares are owned free and clear of any liens, encumbrances, pledges, charges, claims, adverse interests or restrictions of any kind or description (“ Liens ”). Shares . The Seller has no information relating to the total number of issued and outstanding shares of Common Stock of Vicon other than the information set forth in Vicon’s publicly available securities filings. 2.7 Compliance with Other Instruments . (a) The Seller is not in violation or default of any instrument, judgment, order, writ, decree, agreement, obligation or contract to which it is a party or by which it is bound, or of any provision of any federal or state statute, rule or regulation, in each case applicable to the Shares, or any agreement, instrument, mortgage or other obligation to which the Seller is a party or by which it is bound relating in any way to the Shares and (b) the consummation of the transactions contemplated hereby will not result in any such violation or default or be in conflict with or constitute, with or without the passage of time and giving of notice, either a default under any such instrument, judgment, order, writ, decree, agreement, obligation or contract or an event that results in the creation of any Lien upon any of the Shares. 2.8 Lawful Dispo sition . The Seller’s sale of the Shares is lawful under the laws of the jurisdiction of its incorporation and the jurisdiction in which it operates (if different), and such sale will not contravene any law, regulation or regulatory policy applicable to it. No Reliance . Except for the Purchaser’s representations and warranties set forth in Article III hereof, the Seller has not relied on the Purchaser or any Affiliate in connection with its determination as to the legality of its sale of the Shares or as to the other matters referred to in Section 2.8 above. Reliance on Representations . The Purchaser would not have agreed to purchase the Shares from the Seller without the execution and delivery of this Agreement (including the representations and warranties contained in this Article 2). 3. Representations and Warranties of the Purchaser . The Purchaser hereby represents and warrants to the Seller that: 3.1 Organization . The Purchaser is a company duly organized under the laws of the People’s Republic of China, and has all requisite power and authority to enter into this Agreement, to purchase the Shares from the Seller, and to perform all other obligations hereunder. 3 3.2 Authorization . All action on the part of the Purchaser and its officers, directors and equity holders necessary for the authorization, execution and delivery of this Agreement, the performance of all obligations of the Purchaser hereunder, and the purchase of the Shares being sold hereunder, has been taken or is being taken simultaneously with the execution of this Agreement. This Agreement constitutes a valid and legally binding obligation of the Purchaser, enforceable in accordance with its terms, except (a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally, and (b)as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies. Governmental Consents . No consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority on the part of the Purchaser is required in connection with the consummation of the transactions contemplated by this Agreement, except for the Regulatory Approvals and any filing that it is required to make under the Securities Exchange Act of 1934, as amended (the “ 1934 Act ”). 3.4 Compliance with Other Instruments . (a) The Purchaser is not in violation or default of any instrument, judgment, order, writ, decree, agreement, obligation or contract to which it is a party or by which it is bound, or of any provision of any statute, rule or regulation, in each case applicable to the Shares, or any agreement, instrument, mortgage or other obligation to which the Purchaser is a party or by which it is bound relating in any way to the Shares and (b) the consummation of the transactions contemplated hereby will not result in any such violation or default or be in conflict with or constitute, with or without the passage of time and giving of notice, either a default under any such instrument, judgment, order, writ, decree, agreement, obligation or contract or an event that results in the creation of any Lien upon any of the Shares. 3.5 Investor Sophistication . The Purchaser is a sophisticated institutional investor and has such knowledge and experience in financial and business matters and expertise in assessing credit risk, it is capable of evaluating the merits, risks and suitability of purchasing the Shares, it is relying exclusively on the Seller’s representations and warranties set forth in Article 2 hereof and its own sources of information and credit analysis with respect to the Shares and it is able to bear the economic risks of and an entire loss of its investment in the Shares. 3.6 No Information or Advice . Except as set forth in the Seller’s representations and warranties in Article 2 hereof, (a) neither the Seller nor any Affiliate (as defined herein) has provided the Purchaser with any information or advice with respect to the Shares, and (b) neither the Seller nor any Affiliate has made or makes any representation as to the credit quality of Vicon. 3.7 Lawful Acquisition . The Purchaser’s acquisition of the Shares is lawful under the laws of the jurisdiction of its incorporation and the jurisdiction in which it operates (if different), and such acquisition will not contravene any law, regulation or regulatory policy applicable to it. 4 Suitable Investment . The Purchaser has determined, or will determine, based on the Seller’s representations and warranties set forth in Article 2 hereof, its own independent review and such professional advice as it has deemed, or will deem, appropriate under the circumstances, that its acquisition of the Shares (a) is fully consistent with its financial need, objectives and condition, (b) complies and is fully consistent with all investment policies, guidelines and restrictions applicable to it, and (c) is a fit, proper and suitable investment for it, notwithstanding the clear and substantial risks inherent in investing in or holding the Shares. No Reliance . Except for the Seller’s representations and warranties set forth in Article 2 hereof, the Purchaser has not relied on the Seller or any Affiliate in connection with its determination as to the legality of its acquisition of the Shares or as to the other matters referred to in Section 3.7 or 3.8 above. Reliance on Representations . The Seller would not have agreed to sell the Shares to the Purchaser without the execution and delivery of this Agreement (including the representations and warranties contained in this Article 3). 4.
